Offense, the unlawful transportation of intoxicating liquor; penalty, one year in the penitentiary.
On the night of November 29, 1928, the appellant was observed by officers driving an automobile without lights in an addition to the City of Houston. One of the officers testified that they ran him four or five blocks, stopped and arrested him because he was running with his lights out. After his arrest, officers found in his car about six gallons of whiskey.
Six bills of exception appear in the transcript which relate in one form or another to the legality of the search of appellant's car. The term of the court at which appellant was convicted met November 5, 1928, and adjourned February 2, 1929. Final judgment of conviction was entered against appellant on February 1, 1929, and notice of appeal to this Court was given on the same date. All of appellant's bills of exception were filed April 24, 1929. No order of extension appears in the record. All of them were filed too late for consideration. Art. 760, C. C. P. (1925), Subdivision 5. No exceptions were reserved to the Court's charge.
In the condition we find this record, no error appears. Deeming the evidence sufficient, the judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 599 
                    ON MOTION FOR REHEARING.